Citation Nr: 1105230	
Decision Date: 02/08/11    Archive Date: 02/18/11

DOCKET NO. 05-34 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been presented to reopen a 
claim for service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1977 to May 
1977.

This appeal originally came to the Board of Veterans' Appeals 
(Board) from an August 2005 rating decision, from the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico. 

This matter was previously before the Board in June 2008, when 
the Board denied reopening the Veteran's claim for service 
connection for schizophrenia. 

The Veteran appealed the Board's June 2008 decision to the United 
States Court of Appeals for Veterans Claims (Court), which in an 
April 2010 memorandum decision reversed the June 2008 Board 
decision and remanded the matter for readjudication consistent 
with the decision.  

Therefore, in view of the Court's memorandum decision and for the 
reasons set forth below, the issue of entitlement to service 
connection for schizophrenia is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. In a March 1979 decision, the Board denied service connection 
for schizophrenia. 

2. The evidence associated with the claims file since the March 
1979 final denial relates to an unestablished fact necessary to 
substantiate the claim for service connection for schizophrenia. 



CONCLUSIONS OF LAW

1. The Board's March 1979 decision is final. 38 U.S.C.A. 
§ 7104(b)(West 2002); 38 C.F.R. § 20.1100 (2010).

2. Evidence received since the March 1979 Board decision is new 
and material; the claim of entitlement to service connection for 
schizophrenia is reopened. 38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the claim for service 
connection for schizophrenia.  In view of the Board's decision to 
reopen the Veteran's claim, a discussion of VA's duties to notify 
and assist in regards to that claim is unnecessary.

New and Material Evidence Claim

The Veteran essentially contends that his schizophrenia was 
either caused or aggravated by his less than two months of active 
duty service. 

In the April 2010 memorandum decision, the Court found that the 
Board erred in weighing the credibility of the evidence before 
reopening the Veteran's claim in the June 2008 Board decision 
that found no new and material evidence had been received to 
reopen the Veteran's claim. The Court established that the 
Veteran's evidence was both new and material and remanded the 
matter for readjudication.

The Veteran seeks to reopen a previously denied claim for service 
connection for schizophrenia. A review of the record indicates 
that the Veteran was previously denied service connection for 
that disorder in a final March 1979 Board decision. 38 U.S.C.A. 
§ 7104(b); 38 C.F.R. § 20.1100.

The RO does not appear to have reopened the Veteran's claim. 
However, the question of whether new and material evidence has 
been received to reopen a claim must be addressed by the Board 
regardless any RO action. Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).

A disallowed claim shall be reopened and reviewed, if new and 
material evidence is presented or secured with respect to the 
final claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. Under 38 
C.F.R. § 3.156(a), new evidence means evidence not previously 
submitted to agency decision makers. Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim. New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened 
and must raise a reasonable possibility of substantiating the 
claim. 38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed. Justus 
v. Principi, 3 Vet. App. 510 (1992). In order for evidence to be 
sufficient to reopen a previously denied claim, it must be both 
new and material. If the evidence is new, but not material, the 
inquiry ends and the claim cannot be reopened. Smith v. West, 12 
Vet. App. 312 (1999). If it is determined that new and material 
evidence has been submitted, the claim must be reopened. VA may 
then proceed to the merits of the claim on the basis of all of 
the evidence of record.

The evidence of record at the time of the March 1979 Board 
decision included service records. The February 1977 Report of 
Medical History noted that the Veteran reported having depression 
or excessive worry; the examiner noted an occasional stutter and 
usual student worries and indicated that the Veteran had had to 
quit his pre-medical studies due to personal problems. An April 
1977 Aptitude Board Report found the Veteran to not warrant 
retention in the service, that his condition had existed prior to 
his entry into the  naval service, and that it had not been 
aggravated by service. 

Letters from various members of the Veteran's family and friends 
are record, generally indicating that the Veteran's mental 
condition had deteriorated from his time before service to after 
his discharge from service. He also had letter from former 
employers as to his ability to work.

An October 1977 private medical record, from Dr. F.M.F., found 
the Veteran to be manifesting symptoms compatible with a paranoid 
schizophrenic process and that the Veteran's main preoccupation 
and anxieties dealt with his persecutory delusions related with 
the Navy.

A December 1977 VA discharge summary diagnosed him with 
schizophrenia paranoid type.

A February 1978 rating decision found that the Veteran's in-
service diagnosis was for a condition considered to be a 
constitutional or developmental abnormality, not a disability 
under law, and that presumptive service connection for recent 
schizophrenia was not warranted as the Veteran had less than 90 
days of active service. A March 1978 confirmed rating decision 
also found the evidence to be insufficient to establish service 
connection for schizophrenia, following the submission of 
additional lay evidence from people known to the Veteran.

The Board denied service connection for schizophrenia in a March 
1979 decision. The Board found that there was no acceptable 
evidence of an acquired psychiatric disease coexisting with 
service and that despite the considerable lay evidence concerning 
the Veteran's mental problems after his discharge, he did not 
have the 90 days of active service necessary for schizophrenia to 
be presumed to have incurred in service. 

Subsequent to the March 1979 Board decision, no competent medical 
opinions as to the etiology of his schizophrenia have been 
provided. Additional medical records, such as a January 1981 
General Hospital of Vetura County record, indicate continued 
treatment for schizophrenia. The Veteran also submitted 
additional medical records unrelated to his current schizophrenia 
claim. 

An August 2005 rating decision continued to deny service 
connection for schizophrenia, paranoid type, without psychosis 
features, because the evidence submitted was not new and material 
evidence.

The Veteran was afforded a RO hearing in January 2006, at which 
both he and his wife provided testimony. The Veteran reported 
that at night he would have problems sleeping and that he would 
go on sick leave to get treatment while in service. The Veteran, 
through his representative, claimed that the Veteran was 
hospitalized for schizophrenia while in the Army. 

The Veteran submitted additional private medical records 
indicating treatment for a mental health disorder. One undated 
private medical record, from APS Healthcare, noted that the 
Veteran had a past history of psychiatric treatment since 1975. 
Additional VA outpatient treatment records also generally 
indicated that the Veteran received treatment for his mental 
health, namely bipolar disorder, but did not include any medical 
opinions as to the cause of his schizophrenia.

In May 2010, the Court found that the evidence of prior treatment 
through the treatment note, private medical records, including 
the undated APS note indicating a history of psychiatric 
treatment from 1975, and the Veteran's lay testimony bears 
directly and substantially on his claim, because the evidence 
would suggest that his condition was a more serious mental 
condition than "excessive worry" and would support the 
possibility of a psychiatric condition that was aggravated by his 
training in service. 

The undated APS private medical record indicates that the Veteran 
may have a history of psychiatric treatment since 1975, and the 
Veteran has argued that he has a preexisting schizophrenia 
aggravated by service. The evidence submitted since the March 
1979 Board decision is new, in that it was not previously of 
record, the newly submitted evidence is also material. As noted 
by the Court, the new evidence supports the possibility of a 
psychiatric condition aggravated by service. Accordingly, the 
Board finds that the claim for service connection may be 
reopened. 


ORDER

New and material evidence having been submitted, the Veteran's 
request to reopen the claim for entitlement to service connection 
schizophrenia is granted. The appeal is granted to this extent 
only. 


REMAND

The Veteran essentially contends that he has schizophrenia either 
developed due to his service or that it pre-existed service and 
was aggravated by service. In the April 2010 memorandum decision, 
the Court found that a VA examination was necessary, as the 
Veteran had never received one in regards to his claim. 

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, VA must 
provide a VA medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that an 
event, injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an indication 
that the disability or persistent or recurrent symptoms of a 
disability may be associated with a veteran's service or with 
another service-connected disability, but (4) insufficient 
competent medical evidence on file for the VA to make a decision 
on the claim.

There is currently no medical evidence clearly addressing whether 
the Veteran has a current diagnosis of schizophrenia and whether 
it is etiologically related to his service or if it pre-existed 
his service and was aggravated by service. The Board finds that a 
VA examination is warranted to determine whether the Veteran 
currently has schizophrenia etiologically related to his service. 

The Board also notes that in an August 9, 2006 VA outpatient 
treatment record, the Veteran indicated that he received 
disability benefits from the Social Security Administration 
(SSA). Given his current claim, these records appear to be 
especially relevant. As such, VA is obliged to attempt to obtain 
and consider those SSA records. 38 U.S.C.A. § 5103A(c)(3); 38 
C.F.R. § 3.159(c)(2); see also Diorio v. Nicholson, 20 Vet. App. 
193, 199-200 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

The Board further notes that the last VA medical records 
associated with the claims file were from August 2006 and that 
the record indicates that the Veteran receives ongoing treatment 
from VA. VA must assist a claimant in obtaining evidence 
necessary to substantiate a claim and obtain these records. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following actions:

1. The RO/AMC shall request, directly from 
the SSA, complete copies of any disability 
determination(s) it has made concerning 
the Veteran, as well as copies of the 
medical records that served as the basis 
for any such decision(s). All attempts to 
fulfill this development must be 
documented in the claims file. If the 
search for any such records yields 
negative results, that fact shall be 
clearly noted and the Veteran must be 
informed in writing.

2. The RO/AMC shall request and obtain any 
VA medical records not already associated 
with the claims file, including records 
from August 2006 to the present. If the 
search for any such records yields 
negative results, that fact shall be 
clearly noted and the Veteran must be 
informed in writing.

3. After the requested medical records 
have been associated with the claims file, 
the RO/AMC shall arrange for the Veteran 
to undergo an appropriate VA examination 
to determine the nature, extent, onset, 
and etiology of any diagnosed psychiatric 
disorder, including schizophrenia, found 
to be present. Based on examination 
findings, as well as a review of the 
claims file, including the service 
treatment records, mental health record, 
the Veteran's statements, and a copy of 
this remand, the VA examiner is requested 
to render opinions as to the following:

(a) Whether it is at least as likely as 
not (at least a 50 percent probability) 
that any diagnosed psychiatric disorder, 
to include schizophrenia, was incurred in 
or as a result of service, or otherwise 
aggravated by service.  

(b) In particular regard to determining 
whether there was aggravation, the 
examiner shall opine whether there is 
clear and unmistakable evidence that the 
Veteran's psychiatric disorder, to include 
schizophrenia, existed prior to entry into 
service, and if so, whether it is at least 
as likely as not that such psychiatric 
disorder increased in severity during 
service beyond the natural progression of 
the disease.   

The examiner is directed to reconcile any 
opinions that may be inconsistent with the 
results of his/her findings on 
examination. A complete rationale must be 
given for all opinions and conclusions 
expressed.

4. When the development requested has been   
completed, the case shall again be 
reviewed by the 
RO/AMC on the basis of the additional 
evidence. If the benefit sought is not 
granted, the Veteran shall be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


______________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


